Opinion issued April 20, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00907–CV




LUDIE BROXTON AND FRANK D. BROXTON, Appellants

V.

LUZ M. HINES, Appellee




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2004-36841




MEMORANDUM OPINIONAppellants Ludie Broxton and Frank D. Broxton have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.